[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL JUDGMENT
This Court, on October 25, 1991, issued a memorandum of decision, after hearing, in the above matter.
Subsequently, on November 1, 1991, a motion for supplemental judgment and clarification was filed by the plaintiff.
Plaintiff, in her motion, alleges that the Court failed to address the distribution of the jointly-held Virginia property and counsel fees. Further, that assignment of death benefits ordered by the Court be clarified as to which plan or plans were to be assigned.
Accordingly, the Court further orders as follows: CT Page 9406
(1) The wife shall transfer all of her right, title and interest in the Winchester, Virginia property to the husband. He shall execute and deliver to her a mortgage deed and note, bearing no interest in the amount of $5,000, which amount shall be due and payable to the wife upon the happening of the first of the following events:
a. Sale of the said premises.
b. On October 25, 1998
(2) Each of the parties shall pay his or her own attorney's fees.
(3) The death benefits assigned under paragraph 5 of the October 25, 1991 decision shall apply only to the retirement plan and not the SSIP plan.
MIHALAKOS, JUDGE